DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,8-13,16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. 20200149372 in view of Sessa et al. 20180298730 .
Referring to claim 1, Hunter discloses (See fig. 2)   a downhole on-demand power source system comprising: outer surface at least one first energy storage device (305,310) located within a wellbore disposed in a subterranean formation (see paragraph 0094) in a first inactive state ( see paragraph 0033, non-operational state); the first energy storage device comprising an array of cells (305,310) arranged radially around the outer surface of the tubing housing and oriented along a length of the tubing housing (see fig. 5a and 5b, down hole power source is located around string 425 and can be integrated within a tool, or sleeve, see paragraph 0169) and at least one first trigger ( transfer system 150) that initiates the at least one first energy storage device from the first inactive state to a first active state, wherein the at least one first energy 
Referring to claim 2, Hunter discloses initiating the at least one first energy storage device from the first inactive state to a first active state by the at least one first trigger comprises introducing a first compound ( liquid in storage vessel 110a) of the at 
Referring to claims 3-4, Hunter discloses the first compound is a liquid electrolyte (see paragraph 0022), and wherein the second compound is a solid ( electrode 110+, 110-).
Referring to claim 6, Hunter discloses  the first compound and the second compound are mixed by active pumping ( see paragraph 061, material is pumped to cells).
Referring to claim 8, Hunter discloses a controller (160) operatively coupled to the at least one first trigger ( transfer system), wherein the controller instructs the at least one first trigger to initiate the at least one first energy storage device (see paragraph 0067).
Referring to claim 9, Hunter discloses the controller (160) is configured to measure a power consumption of the electrical load in real time (see paragraph 0078, has details of electric loads).
Referring to claim 10, Hunter discloses the controller (160) is configured to measure an amount of first available power of the at least one first energy storage device in real time (see paragraph 0073, monitors usage and state of charge of batteries).
Referring to claim 11, Hunter discloses the controller (160) instructs at least one second trigger (see fig 3, second cell can have second transfer system 260) to activate at least one second energy storage device when the amount of first available power of 
Referring to claim 12, Hunter discloses, at least one second energy storage device (205) located within the wellbore in a second inactive state, wherein the at least one first trigger initiates the at least one second energy storage device from the second inactive state to a second active state (see paragraph 0160, can be single transfer system for multiple cells), wherein the at least one second energy storage device, once initiated, provides a second power to the electrical load, wherein the at least one second energy storage device, when in the second inactive state, is incapable of providing the second power (see paragraph 0035, no electric charge is generated before material is transferred to cell).
Referring to claim 13, Hunter discloses at least one second energy storage device (see fig. 3, at 205) located within the wellbore in a second inactive state; and at least one second trigger (at 250) that initiates the at least one second energy storage device from the second inactive state to a second active state, wherein the at least one second energy storage device, once initiated, provides a second power to the electrical load, wherein the at least one second energy storage device, when in the second inactive state, is incapable of providing the second power.
Referring to claim 16, Hunter, as modified, discloses a controller (340) disposed within the cavity, wherein the controller is operatively coupled to the at least one first trigger, wherein the controller instructs the at least one first trigger to initiate the at least one first energy storage device (see figure 4, controller connected to batteries which would be located in cavity) .
.

Claims 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. 20200149372 in view of Sessa et al. 20180298730, as applied to claim 1 and further in view of Teodorescu 20130229142.
Referring to claim 17, Hunter discloses the power source can be integrated with a tool (see paragraph 0169), but does not disclose the housing is integrated with a bottom hole assembly at a distal end of a tubing string. Teodorescu discloses a power source system ( at 208a)  having a  the housing ( can be part of tool 22) is integrated with a bottom hole assembly (22) at a distal end of a tubing string. As it would be advantageous to have a power source system for the electronic devices in a bottom hole assembly, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Hunter, as modified by Sessa to have the housing is integrated with a bottom hole assembly at a distal end of a tubing string in view of the teachings of Teodorescu.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. 20200149372 in view of Sessa et al. 20180298730 as applied to claim 1 and further in view of  Lee et al. 20180017703.
	Referring to claim 20, Hunter discloses the system can be located in a well bore (see fig. 5a and paragraph 0094) but does not discloses the at least one first trigger and the at least one first energy storage device are designed to withstand and operate under temperatures that exceed 175°C.  Lee teaches that wellbore can have temperatures that  exceed 175°C (see paragraph 0018 wellbore can have temperatures in the range of 100-200 degrees Celsius).  As it would be advantageous to have system to properly operate in the temperatures that are seen in a wellbore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Hunter, as modified by Sessa to have the at least one first trigger and the at least one first energy storage device are designed to withstand and operate under temperatures that exceed 175°C in view of teachings of Lee.

Allowable Subject Matter
Claims 5 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Giovanna Wright/Primary Examiner, Art Unit 3672